Citation Nr: 0508786	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  02-12 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for cervical 
spondylosis.

2.  Entitlement to an increased evaluation for service 
connected chronic low back pain with L-5/S1 radiculopathy, 
currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from August to November 1976, 
and from November 1990 to March 1992.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

The veteran also has service connection for corns on the 
dorsum of the right and left 5th toes, rated as 
noncompensably disabling.  Although that issue has been 
recently raised, it is not part of the current appeal.

The issue of entitlement to service connection for cervical 
spondylosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
disposition of the issue relating to rating of the veteran's 
service-connected low back disorder.

2.  The veteran's measurable lumbosacral spine limitations 
are generally no more than moderate to severe in degree, with 
pain on motion and resultant functional impairment that is 
reasonably shown to result in severe impairment but no more 
than that; lumbosacral strain is now intimately associable 
with spondylosis but is without significant radiculopathy and 
no ankylosis.

3.  Alternatively, as delineated in the new regulations, the 
veteran is not required to take to his bed because of his 
lumbosacral problems with incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months during which time he is under a physician's care.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
low back strain with spondylosis are not met under the old or 
new regulations.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71, 
Diagnostic Code 5292, 5293, 5295 (2003, 2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Numerous regulatory changes have been made during the course 
of the current appeal.  The veteran has been apprised thereof 
throughout, and in various communications, he has indicated 
an understanding of what is required and who is responsible 
for obtaining what evidence.  The veteran has reported 
various evaluations and all of these reports have been 
obtained; he has indicated that he is unaware of additional 
records which may be feasibly available at present.  
Additional examinations have been undertaken, and the Board 
finds no need to delay the case further by further 
development.  With regard to the appellate issue relating to 
the low back, the Board finds that adequate safeguards have 
been implemented as to protect the veteran's due process 
rights and that to proceed with a decision in this issue at 
the present time does not, in any way, work to prejudice him.  

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Secondary service connection may be granted under 38 C.F.R. § 
3.310 or pursuant to the tenets of Allen v. Brown, 7 Vet. 
App. 439 (1995) which held that when aggravation of a disease 
or injury for which service connection has not been granted 
is proximately due to, or the result of, a service connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board notes that there has been a change in the rating 
criteria which pertain to disorders of the spine.  The VA has 
issued revised regulations concerning the sections of the 
rating schedule that deal with intervertebral disc syndrome.  
67 Fed. Reg. 54345-54349 (August 22, 2002).  The Board also 
notes that for spine disorders which are not rated under the 
code for intervertebral disc syndrome, there is a new General 
Rating Formula for Diseases and Injuries of the Spine. 68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the prior regulations, a low back disability may be 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
provides that a noncompensable rating is warranted where a 
lumbosacral strain is productive of slight subjective 
symptoms only.  A 10 percent disability rating may be 
assigned where there is characteristic pain on motion.  A 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Another potentially applicable provision under the old 
regulations is Diagnostic Code 5293.  Under Diagnostic Code 
5293, a noncompensable rating is warranted for intervertebral 
disc syndrome that is postoperative and cured.  A 10 percent 
rating is warranted for intervertebral disc syndrome that is 
mild in degree.  A 20 percent rating is warranted for 
intervertebral disc syndrome that is moderate in degree with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.

As was noted above, the VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  The new rating criteria provides as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, rate as 60 percent disabling; With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
rated as 40 percent disabling; With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, rate as 20 percent 
disabling; With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, rate as 10 percent disabling.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board also notes that for spine disorders which are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine. 68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the Spine 
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) provides as follows: With 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine, rate as 100 percent disabling; 
Unfavorable ankylosis of the entire thoracolumbar spine, rate 
as 50 percent disabling; Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine, rate as 40 percent disabling; 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, rate as 30 
percent disabling; Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, rate as 20 percent disabling; Forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height, rate as 10 percent disabling.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. (Code 5235), Vertebral fracture or dislocation; 
(Code 5236), Sacroiliac injury and weakness; (Code 5237), 
Lumbosacral or cervical strain; (Code 5238), Spinal stenosis; 
(Code 5239), Spondylolisthesis or segmental instability; 
(Code 5240), Ankylosing spondylitis; (Code 5241), Spinal 
fusion; (Code 5242), Degenerative arthritis of the spine (see 
also Diagnostic Code 5003); (Code 5243), Intervertebral disc 
syndrome.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995). 

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.  

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Factual Background

Extensive prior clinical evaluations including X-rays, 
magnetic resonance imaging (MRIs), etc., are in the file for 
comparative purposes.  The RO and the Board have reviewed 
these files in their entirety.

On VA examination in March 2002, the veteran said he had had 
low back pain of a chronic nature since 1990.  He described a 
pop in his back in May 1990, after which he had pain and 
additional spasms.  He reported his treatment to have 
included physical therapy from which he had some benefit for 
a short period of time.  He described the subsequent 
deterioration in detail and identified the specific testing 
that was undertaken.  He said he had no bowel, bladder or 
sexual dysfunction.  For 8-9 years he had been using a cane.  
He could walk up to 50 yards using a cane before stopping and 
resting; he had no foot drop, tripping, falls, etc.  He said 
he had seen no change in pain characteristics or development 
of new symptoms over the years.  He was fully functional with 
his activities of daily living.

The examiner noted that the most recent MRI, from August 
2001, had shown multilevel degenerative changes of the lumbar 
spine,.  At L-5/S-1, there was a focal right paracentral disc 
protrusion encroaching on the right S-1 nerve root.  At L-
4/L-5, there was facet hypertrophy narrowing of the right, L-
4 nerve root foramen and possible impingement on the right L-
4 nerve root there.  He said he used Tramadol and 
Methocarbamol with moderate relief of the pain.

On examination, he had mild tenderness in the left sacroiliac 
joint with mild to moderate paravertebral spasm..  Sensory 
examination showed decreased light touch, pinprick and 
temperature sensations in the right L-5/S-1 dermatome with 
questionable loss in the right L-4 dermatome.

The examiner noted that the veteran had chronic low back 
pain, possibly secondary to a herniated nucleus pulposus as 
seen on the MRI between L-5/S-1 interspace and associated 
possible right L-4/L-5/S-1 radiculopathy.  

It was thought that he had possibly suffered a back strain 
during pre-deployment exercises in 1990.  He also appeared to 
have had an underlying degenerative disc disease prior to 
that reported stress.  He had developed a herniated nucleus 
pulposus involving the L-5/S-1 interspace with noted 
radiculopathy.  He required a cane for ambulation.  Further 
neurological evaluations were recommended.

On MRI examination in August 2002, the intervertebral discs 
showed some loss of normal T2 with signal at L-4/L-5 and L-
5/S-1.  At L-5/S-1 there was a small central osteophyte 
and/or disc protrusion without evidence of thecal sac 
compression or nerve root compression.  L-4/L-5 facet 
hypertrophy showed narrowing at the L-4 nerve root foramen 
but no evidence of nerve root compression..  L-3/L-4 appeared 
normal.  

Similar examination findings to those early in 2002 were 
recorded on a VA examination in September 2002.  It was noted 
that neurological findings were not entirely consistent.  

On VA examination in May 2003, a special neurological 
reevaluation was undertaken.  He described the pain as 
severe, sharp, constant, radiating bilaterally from the low 
back posteriorly to the toes, worse on the left.  He denied 
any times when he was bedridden for more than a week at a 
time.  Prolonged sitting or standing aggravated the pain.  He 
was unable to climb stairs without significant pain.  He 
admitted to moving to a first floor apartment 8 months ago 
because of this.  He said he also had occasional numbness, 
needling sensations, and weakness of the left leg.  He denied 
any bowel or bladder incontinence.  He had taken many 
medications without significant relief.  He currently studied 
(he was reported in other records to be in law school), and 
walked his dog, a Labrador, for 30 minutes.  He was also able 
to swim three days a week and tended a small garden.  He had 
not had a car for about 10 years because driving aggravated 
the back pain.  He got around with the help of family and 
friends.  He had ambulated with a cane since 1993.  He had 
been unemployed since 1990.

On examination, he was able to dress and undress himself 
without assistance and in a timely fashion.  Pulses were all 
palpable and equal.  Range of motion for the lower back was 
80 of 90 degrees on forward flexion, 25 of 30 degrees 
hyperextension; and 30 degrees lateral motion both left and 
right.  Both knees were elevated to 90 degree angles from a 
standing and supine position.  Motions of the hip were to 40 
degrees with some pain in the lumbar spine.  There was good 
spinal alignment with some tenderness over the paraspinal 
muscles in the lumbar spine.  Neurologically, tone in the leg 
muscles was normal.  Quadriceps and hamstring muscles were 
5/5 bilaterally.

Foot dorsiflexion and plantar flexion  were 5/5 bilaterally.  
Foot eversion and inversion was 5/5 bilaterally.  Toe flexion 
was 5/5 bilaterally.  Sensory examinations of the lower 
extremities showed no deficits on light touch or pinprick.  
Vibratory sensation was normal.  The examiner reiterated the 
pertinent findings and noted that his complaints appeared out 
of proportion to the findings.  It was opined that he had 
adapted a lifestyle that minimized aggravation of his low 
back condition as a result of which he had not had any 
periods of incapacitation of more than a week, and none of 
which were acute in nature requiring either bed rest or 
prescribed by a physician.
Analysis

The veteran's record is now sufficient to provide a sound 
evidentiary basis for assessing his current disability 
picture.  The aggregate findings of the recent examinations, 
compared to extensive prior evaluations of record, including 
extensive specialized testing, provide an ample delineation 
of his overall symptoms.
 
In this case, prior to the enactment of new regulations, a 40 
percent rating, which is now in effect, was assignable under 
Code 5292 when limitation of motion was severe.  Under 5293, 
a 40 percent rating required severe intervertebral disc 
syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating however required an 
intervertebral disc syndrome which was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
No other applicable ratings are available which would permit 
an evaluation in excess of 40 percent.

In the veteran's case, under the old criteria, he clearly met 
the criteria for 40 percent under these alternative 
provisions, but he did not have the necessary pronounced 
impairment, associated ankylosis, lack of relief, or other 
neurological impairment as required for an evaluation in 
excess of 40 percent.

The pertinent regulations were recently changed.  Now, 
intervertebral disc syndrome is ratable either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

In the veteran's case, he still does not fulfill the overall 
mandates of a 60 percent rating using the latter formula, 
i.e., both specific orthopedic and neurological components.  

Pursuant to regulations that went into effect September 23, 
2002, there is now an alternative way to fulfill the 
requirements for a 60 percent rating and that is when there 
are incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  Associated 
regulatory notes delineate what constitutes an incapacitating 
episode to include bed rest prescribed by a physician and 
treatment by a physician.  

In the veteran's case, the recent examiner has specifically 
opined that the veteran  he had not had any periods of 
incapacitation of more than a week, and none of which were 
acute in nature requiring either bed rest or prescribed by a 
physician.  Accordingly, under the alternative new criteria, 
the veteran is still not entitled to a 60 percent rating for 
his low back disorder.

The veteran has not worked since service, but goes to school.  
He had somewhat adapted where he lives and his activities to 
his back problems, but is remarkably unimpaired in such 
minimally laborious activities as tending the garden or 
walking the dog; he does not drive due to the back pain.  
However, the evidence does not reflect that other than as 
contemplated under schedular criteria, his low back disorder 
does not require the application of extraschedular criteria 
under 38 C.F.R. § 3.321(b).



ORDER

An evaluation in excess of 40 percent for low back disorder 
under the old or new regulations is denied.



REMAND

The RO has diligently endeavored to obtain competent clinical 
assessment of the veteran's cervical disability.  These 
records are all in the file and encompass numerous volumes of 
records.  

In summary, it appears that like his low back problems, the 
veteran's cervical problems may well have existed prior to 
entry into his Persian Gulf War service.  

It is not totally clear whether the cervical problems are 
acquired, or developmental, or possibly a combination of 
both, but in the context herein, it does not really matter.

Overall, the issue is not whether his service-connected low 
back problem caused his cervical disability, but whether it 
has in any way served to aggravate it.  In this area, the 
opinions of record are unclear.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 

Under VA laws and regulations, some disabilities are 
considered congenital and developmental in nature and are not 
deemed compensable diseases for VA purposes.  38 C.F.R. § 
3.303(c) (2004).  However, under certain circumstances, 
service connection may be granted for such disorders if shown 
to have been aggravated during service.  SeeVAOPGCPREC 82-90 
(July 18, 1990).

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2004).

This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

Generally, a veteran is presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. §§ 
1111, 1132 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  The presumption of sound condition provides: 
[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 C.F.R. § 3.304(b).

This presumption attaches only where there has been an 
entrance examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306.  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In response to and with regard to clarification and 
explanation of rulings such as that in Cotant v. Principi, 17 
Vet. App. 116 (2003), and to address apparent inconsistencies 
between the Court decisions and VA regulations, a recent 
General Counsel Opinion [VAOGCPREC 3-2003, July 16, 2003], 
held that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  

The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
It further states that the provisions of 38 C.F.R. § 3.304(b) 
are inconsistent with 38 U.S.C. § 1111 insofar as section 
3.304(b) states that the presumption of sound condition may 
be rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.[rendering that 
section invalid].

The GC Opinion further held that the provisions of 38 C.F.R. 
§ 3.306(b) providing that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111.  Section 
3.306(b) properly implements 38 U.S.C. § 1153, which provides 
that a preexisting injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.

There are numerous discussions of record about the veteran's 
cervical spine problems,.  One examiner suggested in 2002 
that the degenerative processes of one have run into the 
degenerative process of the other.  

However, this statement is considerably less than an 
affirmation that one is related to the other, nor does it 
address relative impact of low on cervical back problems in 
general as contemplated under eithert 38 C.F.R. § 3.310 or 
pursuant to Allen.

Since the clinical evidence and medical opinions of record do 
not clarify whether the cervical disability was impacted by 
the lumbar problems to such an extent either that they 
increased in service, or as a result of service; or 
alternatively, that the low back problems have had such an 
impact since service that aggravation must be conceded; and 
the Board is precluded from drawing its own medical 
conclusions (See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); thus, the 
Board finds that it has no choice but to return the case for 
additional medical evaluation in that regard.  

The case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran should be asked to 
submit any updated clinical records with 
regard to his cervical spine disability 
as it was shown before, during or since 
service, and opinions, if any, as to the 
relative degree of impairment at those 
times or whether his low back has had any 
impact as well.  The RO should assist him 
obtaining those records as required. 

2.  The case, and all of the evidence 
associated therewith, should be provided 
to a VA physician with expertise in 
orthopedic disorders, who has not 
previously evaluated the veteran, to 
respond, in detail to the questions of: 
(a) what was the cervical disorder prior 
to service; (b) what, if anything, 
occurred to the cervical spine problems 
in service which changed them, if in fact 
that did occur; (c) was there inservice 
alteration or increased pathology of the 
cervical spine and by what was this 
accomplished, if determinable; (d) has 
the veteran's low back disorder had any 
impact on his cervical spine problems.  

The examiner should be as complete as 
possible with annotations to the 
pertinent evidence as much as possible.  
The evidence should be reviewed prior to 
the assessment, and the opinion should 
state that this occurred. 

3.  The case should then be reviewed by 
the RO, and if the decision remains 
unsatisfactory, a SSOC should be issued, 
and the veteran and his representative 
given ample opportunity to respond.  The 
case should then be returned to the 
Board.  The veteran need do nothing 
further until so notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


